In re Zornes, Jerry;—Defendant; Applying for Writ of Certiorari and/or Review, Parish of Caddo, 1st Judicial District Court Div. H, No. 176,641; to the Court of Appeal, Second Circuit, No. 34,070-KA.
Granted in part; denied in part. This case is remanded to the court of appeal for reconsideration of the defendant’s assign*1083ment of error number two, challenging the trial court’s ruling which permitted evidence at trial of his sexually assaultive behavior with another minor victim and member of his family, in light of State v. Kennedy, 00-1554 (La.4/3/01), 803 So.2d 916. In all other respects, the application is denied.